Citation Nr: 1626880	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-42 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to an initial rating in excess of 50 percent for chronic posttraumatic stress disorder (PTSD) with depressive disorder prior to May 17, 2010.

2.   Entitlement to a rating in excess of 70 percent for chronic PTSD with depressive disorder since July 1, 2010.

3.   Entitlement to a total disability rating for individual unemployability (TDIU) for the period prior to May 17, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to September 1968.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with depressive disorder and assigned an initial 50 percent rating.

As the Veteran disagreed with an initial rating assigned following the award of service connection for PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

In September 2010, the RO assigned a temporary total rating based upon a hospitalization over 21 days under 38 C.F.R. §4.29 (2013) due to the Veteran's service-connected PTSD for the period between May 17, 2010 and July 1, 2010.

In September 2011, the Veteran testified before the undersigned at a hearing (Central Office) in Washington, D.C.  A hearing transcript has been associated with the Veteran's claims file.  The record was held open for an additional 60 days to allow for the submission of additional evidence.

Subsequent to issuance of the September 2010 statement of the case (SOC), the Veteran submitted additional evidence in support of his claim.  The Veteran's representative waived RO consideration of this evidence in September 2011.  See 38 C.F.R. § 20.1304(c) (2015). 

In December 2013, the Board remanded the Veteran's claim for further development.  The Veteran was afforded a VA examination in January 2014.  A supplemental SOC was issued in February 2014.  A review of the record reveals substantial compliance with the Board's December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.   The preponderance of the evidence shows that the Veteran's PTSD prior to May 17, 2010 is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  Overall, the frequency, duration, and severity of the Veteran's symptomatology have not produced more severe manifestations that more nearly approximate total occupational and social impairment.

2.   The preponderance of the evidence shows that the Veteran's PTSD since July 1, 2010 is manifested by total occupational and social impairment.  

3.   The preponderance of the evidence shows that for the period prior to May 17, 2010, the Veteran was unable to secure and maintain substantially gainful employment as a result of his PTSD. 


CONCLUSIONS OF LAW

1.   For the period prior to May 17, 2010, the criteria for an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159. 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2015). 

2.   For the period since July 1, 2010, the criteria for a rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159. 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.   The criteria for TDIU, for the period prior to May 17, 2010, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.340, 3.341, 4.1-4.16 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.   Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings). 

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal),due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability 
rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

(a) Prior to May 17, 2010

Facts

In October 2005 statements, the Veteran's daughter and wife indicated that the Veteran had a problem with anger and/or rage.  The Veteran's daughter indicated that the Veteran would often seclude himself and often struggled with jobs because he had a lot of problems taking orders from different employees.  She indicated that when there were problems, the Veteran would just quit and leave the job.  The Veteran would also quit if he started something and found it too difficult. 
 
A lay statement submitted by the Veteran's niece, who is a medical professional licensed in the field of nursing, in February 2007, indicates that the Veteran was easily angered and/or enraged.  The Veteran's niece also indicated that the Veteran was often compelled to seek out ways to avoid traditional employment settings because he could not be successful in those areas due to his inability to handle the necessary social interactions and receive directions from a person of authority. 

The Veteran's business partner also submitted a statement in February 2007 indicating that the Veteran experienced problems in crowds and social interactions but that he and the Veteran work well together because those are his strong points.

In February 2008, before he filed his claim for service connection for PTSD (October 14, 2008), the Veteran received a private psychological evaluation.  On evaluation, the he described a history of intensive efforts geared toward the avoidance of thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  The Veteran reported recurrent thoughts of death, including passive suicidal ideation - means, timeframes, and immediate intent were denied.  The Veteran additionally denied homicidal ideation with the exception of occasions when "people [got] up in [his] face."  On evaluation, it was noted that the Veteran had marked problems with insomnia as well as severe trouble with irritability and angry outbursts.  The Veteran also reported a history of hypervigilance as well as exaggerated startle response.  The examiner noted cognitive troubles in the form of difficulties with concentration, immediate memory, and memory for events in the recent past but noted that speech was quite normal in terms of manner and content.  The examiner also noted that the Veteran was oriented to all three spheres: person, place, and time.  The Veteran's GAF score was 39. 

VA Treatment records from March 2009 indicate a diagnosis of depression.  The treatment records also indicate that the Veteran was not able to get relief from his agitation, anxiety and depression and continued to wander at night checking his house and that the Veteran took medication to help control his symptoms.

The Veteran was afforded a VA examination in May 2009.  On examination, the Veteran was diagnosed with PTSD. The examiner indicated that Veteran experiences depressed mood, blue mood, lack of motivation and drive, no appetite, poor sleep, memory problems, problems motivating self to do things, lethargy, self-esteem affected by guilt over war actions, but no suicidal or homicidal ideation.  The examiner indicated that the Veteran was able to have friends and enjoyed playing cards and spending time with his grandson, whom he played with all the time.  The examiner indicated that the Veteran did not have total occupational and social impairment due to PTSD.  The examiner also indicated that the Veteran's PTSD does not caused him to have deficiencies in judgment, thinking, family relations, work, mood or school but that the Veteran's symptoms due affect daytime alertness, how much he gets done, what he gets done, how he reacts to problems and stress and motivation to engage in activities.  The Veteran's PTSD symptoms were also affecting his marital relations and family relations.  The Veteran's GAF score was 53. 

VA treatment records from March 2010 indicate that the Veteran experienced intrusive recollections, avoiding thoughts/feeling, detachment, irritability/anger, hypervigilance, depressive symptoms, interpersonal conflict, distressing dreams, physiological distress, avoiding activities/places/people, diminished interest in activities, sleep disturbance, concentration problems, exaggerated startle response, associated guilty/shame, and impaired relationships.

In March 2010, VA treatment records indicate that the Veteran was admitted for a three-day evaluation process which he completed and was then accepted for admission to a 6-week inpatient PTSD treatment program.  In a statement submitted by the Veteran from March 2010, the Veteran indicated that his program began on May 17 and would run to June 24, 2010.  March 2010 VA treatment records indicate that the Veteran endorsed past suicidal and homicidal ideation but denied any active suicidal and homicidal ideation when asked.  The Veteran's GAF score was 53.

VA treatment records from April 2010 indicate that the Veteran had one elderly friend whom he would go out to eat with 3-4 times a week.  The April 2010 treatment records also indicate that the Veteran enjoyed Texas holdem and would go out to Bongo's two times a week.  The Veteran also enjoyed playing computer games.  The Veteran indicated that he is isolated at times with family during stressful periods but he does have regular contact with others.  The examiner noted that the Veteran had the ability to maintain minimal personal hygiene.  The examiner noted that the Veteran's PTSD symptoms were chronic, moderate and occurred on most days; however, the Veteran indicated that therapy and medication were helping in managing his PTSD.  The examiner noted that the Veteran did not have any obsessive or ritualistic behavior or the presence of homicidal or suicidal thoughts.  The examiner noted recent memory impairment and that the Veteran had panic attacks that were situational in nature.  The examiner noted that the Veteran had multiple mental disorders including depression and PTSD most likely overlapping in the areas of concentration, sleep, and mood.  The examiner also noted that the Veteran was retired due to eligibility by age or duration of work.  The Veteran's GAF score was 53.  

Analysis

Following a review of the relevant evidence of record, which includes VA treatment records from March 2009 to April 2010, private treatment records from February 2008, lay statements from the Veteran's family members and former business partner, and a VA examination report from May 2009, the Board concludes that the Veteran is entitled to a rating of 70 percent for his PTSD with depressive disorder prior to May 17, 2010.  In this regard, the Board finds that such disability is manifested by occupational and social impairment, with deficiencies in most areas as a result of such symptoms as suicidal ideation, depression, anxiety, hyperviligence, chronic sleep impairments, and difficulty establishing and maintaining effective work and social relationships, without more severe manifestations resulting in total occupational and social impairment.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports the award of 70 percent disability rating prior to May 17, 2010.  In that regard, the competent and credible evidence of record, to include the lay statements submitted by the Veteran's family and business partner, demonstrates that the Veteran's PTSD with depressive disorder is manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideation, depression, anxiety, hyperviligence, chronic sleep impairments, and difficulty establishing and maintaining effective work and social relationships.  The clinical evidence of record shows that the Veteran had anger/rage, recurrent thoughts/nightmares, insomnia, hypervigilance, impaired short-term memory, difficultly in establishing and maintaining effective work and social relationships.  On VA examination in May 2009, while the Veteran indicated that he was able to have friends and enjoyed playing cards, lay statements submitted by the Veteran's wife and daughter indicate that he is easily angered.  Additionally, the lay statements submitted by the Veteran's daughter in October 2005 indicate that when there were problems with work, the Veteran would just quit and leave the job.  The Veteran would also quit if he started something and found it too difficult.  Additionally, in February 2007, the Veteran's business partner indicated that the Veteran experiences problems with social interactions, particularly with regard to when he is at work.  Also, in February 2008, it was noted that the Veteran experienced suicidal ideation, which was passive in nature.  Additionally, VA treatment records from March 2010 show that while the Veteran acknowledged past suicidal ideation, he was not in persistent danger of hurting himself or others.  In light of such symptomatology, the Board finds that the Veteran's PTSD with depressive disorder more nearly approximates a 70 percent rating prior to May 17, 2010. 

Additionally, the Board notes that the Veteran was assigned a GAF score of 53 in May 2009, March 2010, and April 2010, suggesting moderate impairment.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF score of 53.  In this regard, such scores present moderate symptoms, which is consistent with no more than a 70 percent rating.

The Board acknowledges the February 2008 private examination report which indicated a GAF score of 39.  Prior to May 17, 2010, VA treatment records consistently report a GAF score of 53, and this score is consistent with the symptoms the Veteran describes.  Therefore, the Board affords the VA treatment records and VA examination more probative weight.  Based on the totality of the evidence, the Board finds that the Veteran's disability picture more closely approximates a 70 percent rating. 

The Board finds that the evidence does not show symptoms that more nearly approximate the criteria for a 100 percent rating under the General Rating Formula.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.

In evaluating this claim, the Board notes that the February 2008 private examination report indicates that the Veteran experienced cognitive troubles in the form of difficulties with concentration, immediate memory, and memory for events in the recent past.  While memory loss is listed under the 100 percent rating, the Board notes that the Veteran's memory loss is less severe than that contemplated by the 100 percent rating.  Specifically, it has not been shown that the Veteran experiences symptoms like or similar to memory loss for names of close relatives, own occupation, or his own name. 

Furthermore, there is no evidence of gross impairment in communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or other similar symptoms.  Moreover, the Board finds that the Veteran's PTSD and depressive symptomatology, as previously discussed, is not of such severity or frequency to result in total occupational and social impairment.  In this regard, while there is some question as to whether the Veteran's psychiatric disability renders him unemployable, the evidence does not show that such results in total social impairment as the Veteran is married, plays with his grandson, and goes out a few times a week socially.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula. 

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected psychiatric disability; however, while the Veteran's GAF score in February 2008 was substantially lower than those rendered during VA treatment and on VA examination, for the reasons discussed above, the Board finds that the severity of the Veteran's symptoms have been stable throughout this appeal period and therefore, further staged ratings for such disability is not warranted.

(b) Since July 1, 2010

VA treatment records from June 2010 indicate that the Veteran sometimes had nightmares of his experiences in the military.  The Veteran indicated that it was somewhat true that he felt like killing himself (suicidal ideation) and that it was very true that he felt like he could not go on.  The Veteran indicated that he could never fall asleep and stay asleep and he does not laugh or cry at the same things other people do.  The Veteran indicated that he deliberately tries to avoid thinking about what happened while he was in Vietnam and he deliberately tries to stay away from things that would remind him of the war.  

During his September 2011 hearing, the Veteran described worsening symptoms, including obsessional rituals (getting up in the middle of the night to check the house) and panic attacks with a frequency of a couple of times a week.  See September 2011 BVA Hearing Transcript, p.5.  The Veteran indicated that he was retired and he did so voluntarily.  Id. at 11.  The Veteran also indicated that he often "puts off" his personal hygiene.  Id. at 17.  The Veteran's wife testified that the Veteran sometimes loses his sense of direction while driving.  Id. at 16. 

VA treatment records from December 2013 indicate that the Veteran was out of mental health treatment for two years and that he was taking medication daily to help manage his depression and irritability.  In December 2013, the Veteran indicated that he had chronic feelings of hopelessness but denied suicidal thoughts.  The Veteran indicated that over the years his insomnia has gotten worse and that he is "up running around the house checking everything" and has nightmares two times per week.  

The Veteran was afforded a VA examination in January 2014.  On examination, the Veteran received a GAF score of 47.  The examiner indicated that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner indicated that the Veteran continues to struggle with PTSD and depressive symptoms, which have increased in number and severity since his last VA examination.  The examiner indicated that the Veteran has a positive, but distant relationship with his wife, as he isolates himself most hours of the day.  The examiner additionally noted that the Veteran does not participate in any social or leisure activities with the exception of playing poker in a league on occasion, if he can tolerate the anxiety related to being in a group of people.  On examination, the Veteran reported frequent suicidal ideation, with no plan and no history of attempts.  The examiner noted that since the Veteran's last examination, due to his increased level of anxiety, the Veteran has begun isolating himself to the point that he spends only about 2-3 hours out of his bedroom on any given day.  The examiner noted that the Veteran's anxiety has escalated to the point that he no longer goes into any type of store or public place, rarely leaves the house, and significantly restricts his day to day activities.  The Veteran's wife described the Veteran as having "given up on life" and the Veteran acknowledged having this attitude.  The examiner indicated that with regard to the Veteran's sleep difficulties, after review of the records and evaluation of the Veteran, it is his opinion that the Veteran's sleep difficulties are a direct result of his PTSD symptoms and not related to a separate sleep disorder.  The examiner noted a GAF score of 47. 

VA outpatient treatment records from January 2014 indicate that the Veteran had suicidal ideation in the month prior but denied suicidal ideation at that time.  During treatment, the Veteran reported recurring dreams and physiological reactions to events that remind him of trauma in Vietnam.  The Veteran indicated that he tries to avoid the feelings and memories by retreating to his room and does not venture from the house very often.  The Veteran reported feeling fear and apprehension and indicated that he will check his home for safety at night.  The examiner indicated that the Veteran appeared rather detached and flat in presentation.  The Veteran's wife indicated that the Veteran's mood can change and he will become quickly angry, irritable and tends to go to his room to avoid conflicts.  The examiner indicated that this isolates him from family and social occasions.  The examiner noted a GAF score of 48.  

VA treatment records from March 2014 indicate that the Veteran had disturbed sleep, intrusive memories, hypervigilgence, isolation, and avoidance.  

Analysis

Following a review of the relevant evidence of record since July 1, 2010, which includes VA treatment records dated through March 2014, the Veteran and his wife's own statements and hearing testimony, and the VA examination report from January 2014, the Board concludes that the Veteran is entitled to a 100 percent rating for his PTSD and depressive disorder since July 1, 2010.  In this regard, the Board finds that such disability is manifested by total occupational and social impairment.

As previously discussed, the maximum schedular 100 percent rating for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Based on the foregoing, the Board finds that the preponderance of the evidence supports the award of 100 percent disability rating since July 1, 2010.  In that regard, the competent and credible evidence of record, to include the Veteran's testimony at his September 2011 Board hearing, demonstrates that his PTSD with depressive disorder is manifested total occupational and social impairment.  Specifically, VA treatment records from June 2010 indicate that the Veteran felt like killing himself and also felt like he could not go on.  Additionally, on VA examination in June 2014, the examiner noted that the Veteran does not participate in any social or leisure activities with the exception of playing poker in a league on occasion, if he can tolerate the anxiety related to being in a group of people.  The examiner also reported frequent suicidal ideation.  The Veteran also began isolating himself to the point that he only spends about 2-3 hours out of his bedroom on any given day.  Additionally, the Veteran's anxiety has escalated to the point that he no longer goes into any type of store or public place, rarely leaves the house, and significantly restricts his day to day activities.  The Veteran's wife described the Veteran as having "given up on life" and the Veteran acknowledged having this attitude.  Therefore, although the June 2014 VA examiner indicated the Veteran does not have total occupational and social impairment, and instead has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, the Board finds that the Veteran's disability picture more closely approximates a 100 percent rating since July 1, 2010.  

Additionally, the Board notes that the Veteran was assigned a GAF score of ranging from 47- 48 in January 2014.  As discussed previously, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score is probative as it relates directly to the Veteran's level of impairment with social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF score of 47.  In this regard, such score represents serious symptoms, which is consistent with a 100 percent rating.

The Board has considered whether additional staged ratings would be appropriate under Fenderson, supra, for the Veteran's service-connected psychiatric disability; however, the Board finds that the severity of the Veteran's symptoms have been stable throughout this appeal period and therefore, further staged ratings for such disability is not warranted. 

(c) Other Considerations (Prior to and after May 17, 2010).

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation Service for consideration of extraschedular rating under  38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected PTSD is manifested by signs and symptoms such as nightmares, suicidal ideation, sleep issues, short-term memory loss, hopelessness, isolation, and difficulty establishing and maintaining effective work and social relationships. These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 9411.  In short, there is nothing exceptional or unusual about the Veteran's PTSD.  Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.

(d)  TDIU 

Prior to May 17, 2010 

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2015). 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...".  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).


Facts

In October 2005, the Veteran's daughter indicated that the Veteran would often seclude himself and often struggled with jobs because he had a lot of problems taking orders from different employees.  She indicated that when there were problems, the Veteran would just quit and leave the job.  The Veteran would also quit if he started something and found it too difficult. 

In February 2007, the Veteran's friend and business partner submitted a statement indicating that the Veteran had problems in crowds and social interactions.

A lay statement submitted by the Veteran's niece, who is a medical professional licensed in the field of nursing, in February 2007, indicates that the Veteran was often compelled to seek out ways to avoid traditional employment settings because he could not be successful in those areas due to his inability to handle the necessary social interactions and receive directions from a person of authority. 

Private treatment records from February 2008 indicate that the Veteran reported that as a result of difficulty with the market in new home construction, he was forced to retire. 

On VA examination in May 2009, the Veteran indicated that he worked on and off for the 40 years prior as a carpet installer but had to cease working and retire to collect his retirement social security to pay bills due to economic hardship.  The examiner noted that mood regulation difficulties and anger outbursts have affected his ability to get along with family.  The examiner also noted that the Veteran's sleep is poor and he struggles with depressive episodes linked to guilt.  The examiner also noted that the Veteran's symptoms affect daytime alertness, mood, how much he gets done, what he gets done, how he reacts to problems and stress and motivation to engage in activities.   

A VA examination report from April 2010 indicates that the Veteran was last employed in 2007 as a carpet installer.  The examiner noted that the Veteran experienced reduced reliability and productivity due to his PTSD symptoms as he was less motivated to deal with issues, problems and stress, and less efficient in communicating effectively.  The examiner noted that the Veteran's thinking and speech appear blocked at times and this affects his reliability.  On examination, the Veteran showed problems making decisions and planning events at times. 

The Veteran's wife indicated in July 2010 that the Veteran worked steady for the 4 years prior but was able to do so because a close family friend worked with him and was able to calm him down.  The Veteran's wife also indicated that when the Veteran did retire, it was because he couldn't get much work. 

Analysis

At the outset, the Board notes that the Veteran's social security records have not been obtained; however, as the Veteran has indicated that he retired as a result of eligibility by age, the Board finds that these records are not relevant.

With regard to the schedular criteria, the Board notes that prior to May 17, 2010, the Veteran was service-connected for PTSD (70 percent disabling) and bilateral hearing loss (10 percent disabling).  Thus, the schedular criteria are met for that time period.  See 38 C.F.R. § 4.25 (2015).

Next, turning to the question of whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, the Board notes that the Veteran was last employed in 2007 as a carpet installer; however, as indicated by the Veteran's wife and the Veteran on VA examination in 2009, the Veteran has worked on and off for the 40 years prior.  

The Board notes that while the Veteran was employed in 2007, the Veteran worked with a family friend who helped calm him down when he would become enraged and also took the role of interacting with crowds, clients, and handling any social interactions.  The Board acknowledges the lay statement submitted by the Veteran's niece which indicates that the Veteran was often compelled to seek out ways to avoid traditional employment settings because he could not be successful in those areas due to his inability to handle the necessary social interactions and receive directions from a person of authority.  The Board additionally acknowledges the lay statements submitted by the Veteran's daughter in October 2005 which indicated 
that the Veteran would often seclude himself and often struggled with jobs because he had a lot of problems taking orders from different employees.  She indicated that when there were problems, the Veteran would just quit and leave the job.  The Veteran would also quit if he started something and found it too difficult.  

While the Board recognizes that the Veteran has stated that he retired as a result of the bad economy and not as a result of his service-connected disabilities, specifically his PTSD, the Board finds the VA examination reports and lay statements submitted by the Veteran's business partner, wife, and niece highly probative.  Specifically, on VA examination in May 2009, the examiner noted that the Veteran's symptoms affect daytime alertness, mood, how much he gets done, what he gets done, how he reacts to problems and stress and motivation to engage in activities.  Additionally, on VA examination in April 2010, the examiner noted that the Veteran experienced reduced reliability and productivity due to his PTSD symptoms.  

As reduced productivity and reliability, and the need to have someone else handle all social interactions and calm the Veteran down when he comes enraged would not be tolerated in a traditional work setting, the Board finds that the Veteran engaged in marginal employment prior to May 17, 2010.  As previously noted, marginal employment shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  Therefore, after weighing all of the medical and lay evidence of record, the Board finds that a TDIU is warranted prior to May 17, 2010. 

Since July 1, 2010

The Board notes that the Veteran was granted a total disability rating based on individual unemployability from July 1, 2010.  Therefore, the Board will not address the time period since July 1, 2010. 


ORDER

A rating of 70 percent for PTSD prior to May 27, 2010 is granted.

A rating of 100 percent for PTSD since July 1, 2010 is granted.

TDIU prior to May 17, 2010 is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


